     Case 1:21-cr-00184-DAD-BAM Document 8 Filed 07/26/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   ) Case No. 1:21-CR-00184 DAD-BAM
                                                 )
10           Plaintiff,                          )
                                                 ) APPLICATION AND ORDER
11   vs.                                         ) APPOINTING CJA PANEL COUNSEL
                                                 )
12   HOLLY WHITE,                                )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15
16          Defendant Holly White, through the Federal Defender for the Eastern District of
17
     California, hereby requests appointment of CJA Panel counsel.
18
            On July 15, 2021, an Indictment was issued in the above captioned case. Ms. White had
19
     an initial appearance on the allegations in the Central District of California on July 21, 2021, at
20
21   which time the Court appointed counsel and ordered she be released. Counsel in the Eastern

22   District of California is needed in advance of arraignment in order to facilitate her appearance in

23   this district on the pending charges.
24
            Therefore, after reviewing her Financial Affidavit it is respectfully recommended that
25
     CJA panel counsel Richard Oberto be promptly appointed.
26
27          DATED: July 26, 2021                                  /s/ Eric V. Kersten
28                                                         ERIC V. KERSTEN
                                                           Assistant Federal Defender
                                                           Branch Chief, Fresno Office
     Case 1:21-cr-00184-DAD-BAM Document 8 Filed 07/26/21 Page 2 of 2


1
2                                           ORDER
3
              Having satisfied the Court that the defendant Holly White is financially unable to retain
4
     counsel, the Court hereby appoints CJA panel counsel Richard Oberto pursuant to 18 U.S.C. §
5
     3006A.
6
     IT IS SO ORDERED.
7
        Dated:      July 26, 2021                              /s/ Barbara   A. McAuliffe            _
8
                                                        UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
